DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 4/21/2022. Claims 1 and 3-8 are currently pending. Claims 1 and 3-7 have been amended. The cancelation of claim 2 is acknowledged. Claim 8 is newly added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the driving element of claim 1, the delay device of claim 1, the switching element of claim 1, the driving element of claim 6, the delay device of claim 6, the switching element of claim 6, the bag forming device of claim 7, the driving element of claim 7, the delay device of claim 7, the switching element of claim 7, the retaining devices of claim 7, and the transport devices of claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moretto (US 7137729 B2).
Regarding claim 1, Moretto discloses a filling device (Fig. 1) with a discharge container, the discharge container comprising: at least one opening flap (8, 9 – Fig. 7) being moveable along a path between a closed position and an open position (see Figs. 6 and 7) by means of a driving element (12 – Fig. 7), at least one delay device (15a, 15b – Fig. 7) by means of which the movement of the at least one opening flap may be delayed on a section of the path (solenoids 15a, 15b can be turned on and off to delay movement of the flap), and a switching element (14 – Fig. 7) connected to the at least one delay device (col. 3, lines 31-34) by means of which the at least one delay device may begin the delay of the movement of the at least one opening flap (by not supplying compressed air, 14 – Fig. 7 is interpreted to allow the delay device to “begin delay of the movement of the at least one opening flap”). Note that the language “for filling upwardly open packaging containers” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the filling device of Moretto is capable of filling upwardly open packaging containers.

Moretto further discloses:
	Claim 3, the switching element (14 – Fig. 7) comprises a lockable valve (col. 3, lines 23-30, 14 is a valve and it is capable of being locked in some manner).

	Claim 4, the delay device (15a, 15b – Fig. 7) comprises a throttle element (15a, 15b are solenoids; solenoids must necessarily have some throttling element in order to open and close an air passageway).

	Claim 8, the throttle element is an air throttle (col. 3, lines 23-30; 14 – Fig. 7 supplies compressed air so the throttle element is an air throttle).

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moretto (US 7137729 B2).
	Regarding claim 6, Moretto discloses a method for filling by means of a filling device (Fig. 1) with a discharge container, the discharge container comprising: at least one opening flap (8, 9 – Fig. 7) being moved along a path between a closed position and an open position (see Figs. 6 and 7) by means of a driving element (12 – Fig. 7), the movement of the opening flap is delayed on a section of the path by means of at least one delay device (15a, 15b – Fig. 7), wherein the at least one delay device is connected (col. 3, lines 31-34) to a switching element (14 – Fig. 7) by means of which the at least one delay device may begin the delay of the movement of the at least one opening flap (by not supplying air, 14 – Fig. 7 is interpreted to allow the delay device to “begin the delay of the movement of the at least one opening flap”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moretto (US 7137729 B2) in view of Howard (WO 97/34131).
	Regarding claim 5, Moretto discloses essentially all of the elements of the claimed invention in claim 1.
	However, Moretto does not expressly disclose a product scale.
	Howard teaches filling device comprising a product scale (the assembly of S and 15 – Fig. 1) adjacent to opening flaps (31, 32 – Fig. 3) of a discharge container (16 – Fig. 3). One of ordinary skill in the art, upon reading the teaching of Howard, would have recognized that the product scale of Howard provides the advantage of ensuring that the intended amount of product is dispensed.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the filling device of Moretto such that it includes a product scale as taught by Howard in order to ensure that the intended amount of product is dispensed and thereby improve the reliability of the filling device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koehn (US 7770362 B2) in view of Moretto (US 7137729 B2).
	Regarding claim 7, Koehn discloses a form-fill-seal device comprising a bag forming device (1 – Fig. 1) by means of which tube pieces (18 – Fig. 1) may be separated subsequently from a tube material (4 – Fig. 1) whose lower ends may be provided in each case with abase such as to build upwardly open bags, a filling device (the assembly of 23 and 26 – Fig. 1) by means of which the upper openings of the bags may be closed (at 26 – Fig. 1; col. 4, lines 29-32), wherein the filling device comprises a discharge container (23 – Fig. 1); retaining devices (21 – Fig. 1) by means of which the bags may be retained within at least one of the devices mentioned above (col. 4, lines 23-26), and transport devices (17, 19, 24, 25 – Fig. 1) by means of which the bags may be carried individually between the individual devices mentioned above (col. 4, lines 21-32).
	However, Koehn does not disclose the details of the discharge container.
	Moretto discloses a filling device (Fig. 1) with a discharge container, the discharge container comprising: at least one opening flap (8, 9 – Fig. 7) being moveable along a path between a closed position and an open position (see Figs. 6 and 7) by means of a driving element (12 – Fig. 7), at least one delay device (15a, 15b – Fig. 7) by means of which the movement of the at least one opening flap may be delayed on a section of the path (solenoids 15a, 15b can be turned on and off to delay movement of the flap), and a switching element connected to the at least one delay device (col. 3, lines 31-34) by means of which the at least one delay device may begin the delay of the movement of the at least one opening flap (by not supplying compressed air, 14 – Fig. 7 is interpreted to allow the delay device to “begin delay of the movement of the at least one opening flap”). One of ordinary skill in the art, upon reading the teaching of Moretto would have recognized that the discharge container of Moretto can be used as the discharge container in the filling device of Koehn with no change in the principle of operation of the filling device of Koehn.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used the discharge container of Moretto as the discharge container in the filling device of Koehn since Koehn is silent with regard to the structure of the discharge container and Moretto provides a known solution.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.

	Regarding the interpretation under 35 U.S.C. 112(f), applicant argues limitations have a sufficiently definite meaning as the name for the structures that perform the specified functions. The “driving element” refers to a broad by definite category of devices that provide a driving force to actuate a change in another element. The “delay device” refers to a broad but definite category of devices that are capable of delaying the movement of another element. The “switching element” refers to a broad but definite category of devices that are capable of switching an element from an active to inactive state. The “bag forming device” refers to a broad but definite category of devices that are capable of forming a bag. The “transport devices” refers to a broad by definite category of devices that are capable of transporting another element.
	In response, the examiner takes the position that the indicated limitations should be interpreted under 35 U.S.C. 112(f) because they meet each of the conditions of the three-prong test: (1) they each use a nonce term; (2) they are each modified by functional language; and (3) none are modified by structure for performing the claimed function. While, “driving element,” “delay device,” “switching element,” “bag forming device,” and “transport devices” may be referring to a broad category of devices that provide the respective function, the terms themselves do not provide any kind of structure. Therefore, applicant’s argument is found to be not persuasive.

	Regarding the rejections of claims 1 and 6, applicant argues that electrovalve 14 – Fig. 7 is not a switching element since the solenoids 15a, 15b – Fig. 7 drive the electrovalve.
	However, as acknowledged by applicant, 14 – Fig. 7 is an electrovalve. A valve is a structure that provides a switching function. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
4/29/2022